[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 10-15637                ELEVENTH CIRCUIT
                          Non-Argument Calendar               MAY 30, 2012
                        ________________________               JOHN LEY
                                                                CLERK
                  D.C. Docket No. 3:06-cr-00011-LC-MD-1

UNITED STATES OF AMERICA,



                                                       Plaintiff-Appellee,

                                    versus

CHRISTOPHER MICHAEL STANTON,
a.k.a. Christopher Stanton,

                                                       Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                               (May 30, 2012)

Before WILSON, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:

     Chet Kaufman, appointed counsel for Christopher Stanton in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant, and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Stanton’s convictions

and sentences are AFFIRMED.




                                          2